DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi (US 2017/0308185, as cited by the Applicant).
In regard to claim 1, discloses a position indicator comprising:
a first housing 111 (see Figure 1) having a first open portion 101a at a first end of the first housing where a pen tip 102a of a component 102 having a writing function is located (see paragraph 0007) and a second opening portion (having element 104 inserted therein) at a second end of the first housing for inserting and removing the component having the writing function;
a coil 162 located inside the first housing and on a side of the first housing closer to the first opening portion 101a than the second opening portion,
a second housing 104, 112 having a third opening portion (formed in element 104) that engages with the second opening portion of the first housing,

a resonance circuit 40R (see paragraph 0105) in which the coil and the writing pressure detector are electrically connected in a state wherein the second opening portion of the first housing and the third opening portion of the second housing are engaged with each other.
In regard to claim 3, a circuit board 33 is located inside the first housing and electrically connected to the coil and the first terminal member (see paragraph 0015).
In regard to claim 6, a holder 104 is located inside the first housing for storing the component having the writing function wherein the second opening of the first housing is formed at an end of the holder located on a side of the holder opposite to a side of the holder adjacent to a position of the pen tip of the component having the writing function, i.e., viewing Figure 1A, the far right end of first housing 111 is considered to be formed at an end of the holder as claimed should this portion of the holder be considered an “end” of the holder and only the extreme left end of the holder be the other end of the holder adjacent the pen tip.
  In regard to claim 8, the component 102 having the writing function includes an ink retaining portion and a core 102a (at the end of the ink retaining portion) having the pen tip.
In regard to claim 9, a holder 104 is located in the first housing and stores the ink retaining portion and the core 102a penetrates through a through hole in the coil 162 connected to the holder (via first housing 111).
In regard to claim 10, a pressing member 36 (see paragraph 0019) is provided between the component having the writing function located inside the first housing and the writing pressure detector located in the second housing  (as discussed above) that transmits a writing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi.
In regard to claim 2 as the coil is in the first housing and the pressure detector is in the second housing, when the first and second housings are separated from each other (via threaded connection 104c) it appears the coil will no longer be connected to the pressure detector.  In any event, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the circuitry may be structured such that the electrical connection between the coil and pressure detector is broken when the first and second housings are separated without effecting the overall operation of the device.
In regard to claims 3, 4 and 7, first and second terminal member are connected to the coil and pressure detector, respectively, i.e., Figure 14C shows the circuit board 33 having the resonance circuit thereon (see paragraph 0015) wherein terminals are electrically connected to the coil and pressure detector.  Although the Eguchi reference does not disclose the location of the both terminals with respect to the first and second housings, again, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Mihal et al. and Lapstun references are cited as being directed to the state of the art as teachings of other writing implements having nib pressure sensing devices therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





DJW
3/1/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754